DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 24 May 2021 overcomes the 35 U.S.C. 103 and double patenting rejections because the possibilities for variables Ab1 and Ab2 have been amended to rings not recited in the prior art or the parent US patent claims.  The 35 U.S.C. 112(a) written description is maintained for the reasons set forth below.  Newly amended claims 1-12 and 14-28 are pending and examined on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12 and 14-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.


    PNG
    media_image1.png
    236
    220
    media_image1.png
    Greyscale

 in which Ab1 and Ab2 are selected from 

    PNG
    media_image2.png
    98
    415
    media_image2.png
    Greyscale

Variables L1a is an alkyl, heteroalkyl, or a cyclic group.  Variables L2a, L2b, and L2c each represent a substituted or unsubstituted alkyl or heteroalkyl group.  
(1) Level of skill and knowledge in the art: 
	ZWIER (Inorganic Chemistry, 2014, 54, 1854-1866) describes the command shown below (page 1857, chart 2).  In this compound an ethylene-NH-C(O)-phenylene-C(O)-MH-ethylene group connects two N ring atoms.

    PNG
    media_image3.png
    280
    282
    media_image3.png
    Greyscale

(2) Partial structure:
Claimed compounds of the instant application are drawn to macrocyclic compounds with two NH-C(O)-[1,3-phenol or pyridine-1(2H)-one]-C(O)-NH portions connected by a -L1a (Lx6)- group and a -L2a-N(CO-Ap1)-L2b-N(CO-Ap2)-L2c- group.  L1a is an alkyl, heteroalkyl, or cyclic group.  L2a, L2b, and L2c are each an alkyl or heteroalkyl group.  
(3) Physical and/or chemical properties and (4) Functional characteristics:
Tables 3 and 4 (pages 62-65) show the crystal structure for compound 16.  Compounds of the instant application can be used in therapeutic and diagnostic applications (specification, page 1, paragraph [0002]; page 3, paragraph [0009]).
(5) Method of making the claimed invention:
Example 3 (pages 58 to 61) shows a representative method of how compounds of the instant specification are prepared.  In compound 16, Ab1 and Ab2 are different from the currently claimed possibilities.  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-12 and 14-28 are is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any compound that has two NH-C(O)-[1,3-phenol or pyridine-1(2H)-one]-C(O)-NH portions connected by a -L1a (Lx6)- group and a -L2a-N(CO-Ap1)-L2b-N(CO-Ap2)-L2c- group.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to Arguments
This rejection is maintained because applicants are not in possession of every group encompassed by at least one of variables L1a, L2a, L2b, and L2c.  For example in the final product of example 6, L1a is a substituted ethylene group and L2a, L2b, and L2c are each ethylene groups.  The specification (pages 104-105, paragraph [00304]) describes different linkers for L1a which are clearly not every possible group recited in instant claim 1.  None of the pending claim defines all of the variables concurrently to overcome the written description presently.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-6 recites limitations without proper antecedent basis.  In claim 4, a ring of Ap1 or Ap2 is connected to variable L2b through different R groups attached to the rings.  In claim 6, a ring of Ap1 or Ap2 is connected to variable L2 through different R groups attached to the rings.  Claims 4 and 5 lack antecedent basis because Ap2 and Ap3 each connect to a C(O) group directly or through an alkylene group.  Variable L2b is part of the macrocyclic ring itself.  Claim 6 lacks antecedent basis for this limitation because L2 is not recited in parent claim 1 or 4.  Variables Ap1 or Ap2 are connected to a C(O) group either directly or indirectly through an alkylene group.  Variables L2a, L2b, and L2c are part of the macrocyclic ring itself.  
Conclusion
Claims 1-12 and 14-28 are not allowed.
A compound of instant claim 1 is free of the prior art of record.  ZWIER (Inorganic Chemistry, 2014, 54, 1854-1866) describes the command shown below (page 1857, chart 2).  In this compound an ethylene-NH-C(O)-phenylene-C(O)-MH-ethylene group connects two N ring atoms.  Since a compound of claim 1 requires a carbonyl group be attached to a ring N, this compound is not prior art.  

    PNG
    media_image3.png
    280
    282
    media_image3.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699